DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed on November 08, 2021 and further in response to an electronic/telephonic communication with Applicant’s representative Brandon M. Reed on December 08, 2021 (“Electronic Communication”).
Claims 1–22, 27–28 and 38–41 have been canceled.
Claims 23-26, 29-37 and 42-44 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Electronic Communication.
Please replace all prior version of the claims with the attached amended claims, wherein,
Claims 1–22, 27–28 and 38–41 have been canceled.
Claims 23-26, 29-37 and 42-44 are pending.

The amended claims:
1–22.	(Cancelled)
	23.	(Currently Amended) A system, comprising:
a mobile device comprising: 
a mobile device secure memory;
a mobile device microprocessor;
a cryptographic unit associated with the mobile device microprocessor that generates an encrypted handshake using a public key generated by a backend system to be associated with a financial account; 
a mobile device application that, when executed: 
requests login credentials for the financial account, the financial account associated with a dynamic transaction card; and
receives the login credentials for the financial account from a mobile device user; and
an antenna that:
transmits a request including the login credentials to [[a]] the backend system to log into the financial account;
transmits a request, subsequent to transmitting the request including the login credentials, to the backend system to receive the public key without a corresponding private key;
receives the public key from the backend system without the corresponding private key; 
receives a connection attempt from the dynamic transaction card storing the corresponding private key; and 

a EuroPay-MasterCard-Visa (EMV) chip having a secure memory storing the corresponding private key;
a dynamic transaction card microprocessor; and
a dynamic transaction card application that, when executed:
transmits the connection attempt to the antenna;
receives the encrypted handshake from the antenna;
decrypts, using the dynamic transaction card microprocessor, the encrypted handshake with the corresponding private key; 
validates the encrypted handshake; and
creates, in response to validating the encrypted handshake, a limited distance communication connection between the dynamic transaction card and the antenna.

	24.	(Previously Presented) The system of claim 23, wherein the validation of the encrypted handshake is based at least in part on a public/private key pair generated by the backend system, and 
	wherein the public/private key pair is assigned to the financial account associated with the dynamic transaction card.

	25.	(Previously Presented) The system of claim 23, wherein the antenna receives advertising packets from the dynamic transaction card.

	26.	(Previously Presented) The system of claim 25, wherein the advertising packets are in an encrypted format.

	27–28.	(Cancelled) 

	29.	(Previously Presented) The system of claim 23, wherein the antenna receives the public key in an encrypted format.

	30.	(Previously Presented) The system of claim 23, wherein the encrypted handshake comprises a static string of random length and random digits.

	31.	(Previously Presented) The system of claim 23, wherein the antenna transmits results of the connection attempt to the backend system.

	32.	(Previously Presented) The system of claim 31, wherein the results comprise timestamps associated with the connection attempt.

	33.	(Previously Presented) The system of claim 23, wherein the antenna receives the public key via the mobile device application.

34.	(Previously Presented) The system of claim 23, wherein the limited distance communication connection is a Bluetooth or Bluetooth Low Energy (BLE) connection.

	35.	(Previously Presented) The system of claim 34, wherein the antenna is a Bluetooth or BLE antenna.

36.	(Previously Presented) The system of claim 23, wherein the backend system stores at least one of account numbers, account names, passwords, or user names for the financial account associated with the dynamic transaction card. 

37.	(Previously Presented) The system of claim 23, wherein the public key is linked to the financial account associated with the dynamic transaction card.



	42.	(Currently Amended) A method comprising:
requesting, via an input/output interface of a mobile device, login credentials for a financial account; 
receiving, at the input/output interface, the login credentials for the financial account from a mobile device user; 
transmitting, via an antenna of the mobile device, a request including the login credentials to a backend system to access the financial account on the backend system; 
transmitting, via the antenna and subsequent to transmitting the request including the login credentials, a request to receive a public key without a corresponding private key, the public key being generated by the backend system to be associated with the financial account; 
receiving, at the antenna, the public key from the backend system without the corresponding private key; 
receiving a connection attempt from a dynamic transaction card storing the corresponding private key; [[and]] 
transmitting an encrypted handshake to the dynamic transaction card, the handshake being encrypted using the public key;
decrypting, via a microprocessor of the transaction card, the encrypted handshake with the corresponding private key; 
validating, via the microprocessor of the transaction card, the encrypted handshake;  and 
creating, in response to validating the encrypted handshake, a limited distance communication connection between the transaction card and the antenna.  

	43.	(Previously Presented) The method of claim 42, further comprising receiving, via the antenna, advertising packets from the dynamic transaction card, wherein the advertising packets are in an encrypted format.

44.	(Previously Presented) The method of claim 42, further comprising validating the encrypted handshake based at least in part on a public/private key pair generated by a backend system associate with the financial account.

Allowable Subject Matter
Claims 23-26, 29-37 and 42-44 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The prior art of record:
Spodak et al. (US 20130030997 A1)
BROWN et al. (US 20100241867 A1)
Bicker, Dennis Dale (US 20050228997 A1)
Vandervort et al. (US 9306753 B1)
TYREE, David S (US 20110145897 A1)

Spodak generally discloses, universal cards are used in place of all the other traditional cards which a person may want to carry. The universal card can include a short range communications transceiver to communicate with a mobile device. The mobile device can include a user interface and an e-wallet application so that the user can interface with the e-
Spodak further discloses, interactions between the mobile device 100 and the universal card 110, and between the universal card 110 and three different types of terminals 400, 420, and 440. As discussed above, the mobile device 100 communicates with the universal card 110 via a short range communications link 120 to program the universal card 110 for emulation of traditional cards. The universal card 110, in turn, can communicate with terminals 400, 420, and 440 in a number of ways. It is important to note that, once universal card 110 is programmed, the short range communications link 120 between the mobile device 100 and the universal card 110 need not be established for the universal card 110 to interact with the terminals 400, 420, and 440.

BROWN generally discloses, a smart card, system, and method for securely authorizing a user or user device using the smart card is provided. The smart card is configured to provide, upon initialization or a request for authentication, a public key to the user input device such that the PIN or password entered by the user is encrypted before transmission to the smart card via a smart card reader. The smart card then decrypts the PIN or password to authorize the user. Preferably, the smart card is configured to provide both a public key and a nonce to the user input device, which then encrypts a concatenation or other combination of the nonce and the user-input PIN or password before transmission to the smart card. The smart card reader thus never receives a copy of the PIN or password in the clear, allowing the smart card to be used with untrusted smart card readers.
BROWN further discloses, a system for encrypting and decrypting messages using a mobile communication device 170. The mobile communication device 170 may comprise the input device 160. When a user of the mobile communication device 170 wishes to digitally sign a message to be sent from the device 170, the user activates a smart card 110, causing the mobile device 170 to prompt the user for authentication information in accordance with the method described above. If the user is authenticated, then the mobile communication device 170 is configured to digitally sign the message. Similarly, when a user of the mobile device 170 in receipt of an encrypted message wishes to decrypt the message, the user may activate the smart card 110, proceed through the authentication process described above, and if the user is authenticated, the mobile communication device 170 is configured to decrypt the message. The decryption may make use of further keys stored in the secure memory 118 of the smart card 110, which are provided to the mobile communication device 170 only after the smart card 110 authenticates the user using the public/private key pair 124,130 stored on the card 110.

Bicker generally discloses, a secure communication session between devices is provided by the reception of public keys by respective devices and the encoding/decoding of messages by the devices using the public keys and another private key. Bicker further discloses, the identification and requests which may be sent to the public key provider 20 are initially sent to the gateway 70 and then forwarded on to the public key provider 20. Likewise, the public keys that are stored in a database 30 and retrieved by the public key provider 20 are first forwarded to the gateway 70 and then forwarded on to either an initiating device 40 or recipient device 50.

Vandervort generally discloses, a system and method for enabling safety in and for initial impromptu meetings facilitated by electronic devices. Prior to the meeting, participants each download a same generated event ticket and the public key of the other meeting participant. At the meeting location, each individual's electronic device via a mobile application initiates close-proximity communication with the other mobile application; signs the ticket with its stored private key; exchanges signed tickets; verifies the received signed ticket using the downloaded public key; and compares the verified signed ticket with the downloaded ticket to authenticate the other individual.
Vandervort further discloses, a process 20 for verifying identities at a meeting location via portable electronic devices, in accordance with a preferred embodiment. When two members of the site meet in person for the first time, they can touch their electronic devices 16, 18 to initiate close-proximity communication using technologies such as, for example, Bluetooth, WiFi, sound waves, and NFC (Near Field Communications). Each device 16, 18 sends a multipart message to the other, the first part of which activates the associated app on the other device. This ensures that the ticket-signing operation takes place and the correct data is sent by the app. Upon receiving the signed ticket, the app verifies the signature using the pubic key of the other user and compares the received ticket to the downloaded ticket in order to verify the identity of the other user..

TYREE discloses, A first device receives, from a second device, a first request to set up an account, where the first request includes a shared key and information associated with the 
TYREE further discloses, process 700, of FIG. 7, may include receiving a registration request from user device 210 (block 702). A registration request may be sent to application server 220, from user device 210, when the user, of user device 210, desires to gain access to a website requiring two-factor authentication using a webtoken. The user may register user device 210 and may receive a private key/public key pair and a UWT application in order to generate a shared key and/or a webtoken. For example, application server 220 may receive a request to register user device 210 and/or one or more user identities, from user device 210. The request may include information associated with the user and/or user device 210 (e.g., MDN, username, password and/or PIN, etc.).

The references Spodak, BROWN, Bicker, Vandervort and TYREE disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
requests login credentials for the financial account, the financial account associated with a dynamic transaction card; and
receives the login credentials for the financial account from a mobile device user; and
an antenna that:
transmits a request including the login credentials to the backend system to log into the financial account;
transmits a request, subsequent to transmitting the request including the login credentials, to the backend system to receive the public key without a corresponding private key;
receives the public key from the backend system without the corresponding private key; 
receives a connection attempt from the dynamic transaction card storing the corresponding private key; and 
transmits the encrypted handshake to the dynamic transaction card.

Therefore, the claims of the instant application are not obvious over Spodak, BROWN, Bicker, Vandervort and TYREE for the reasons given above. See also Applicant’s argument filed on November 08, 2021 and March 30, 2021 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Spodak, BROWN, Bicker, Vandervort and TYREE because Spodak is not concerned about separating a private/public keys pairs by storing the private key on the dynamic 
Additionally, the combination of Spodak, BROWN, Bicker, Vandervort and TYREE clearly destroys the intent and purpose of SPODAK taken alone and/or in view of BROWN, Bicker, Vandervort and TYREE use of, for example, the digital signature is based on a public key that is stored in the EMV card and signed by a certification authority. A random number for the particular transaction is generated by the terminal and the digital signature is changed based on the random number. The digital signature is then verified by the card authorization service using the public key. And an asymmetric digital signature scheme that uses public and private keys to encode and decode the data. The private key is only known by the card issuer, whereas the public key is known by every terminal CDA, where the signature is generated in the EMV card and verified by the terminal. Accordingly, the present invention is distinguishable over Spodak taken alone and/or in view of BROWN, Bicker, Vandervort and TYREE for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685